Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Following an arbitration hearing held pursuant to Civil Service Law § 75, claimant was discharged from his employment as a correction officer for various violations of his employer’s *778policies and regulations regarding, inter alia, sick leave.* The Board properly gave collateral estoppel effect to the factual findings of the arbitrator inasmuch as claimant was given a full and fair opportunity to litigate the issue of his misconduct at the arbitration hearing (see, Matter of Fox [New York City Dept. of Hous. Preservation & Dev.—Sweeney], 233 AD2d 645, 646; Matter of Kilgore [Triboro Coach Corp.—Sweeney], 227 AD2d 710). Given the arbitrator’s finding that claimant willfully violated the employer’s sick leave policies, substantial evidence supports the Board’s finding that claimant was disqualified from receiving unemployment insurance benefits (see, Matter of Kobb [Sweeney], 235 AD2d 889).
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.

 On administrative appeal of the arbitrator’s decision, which was not complete at the time of the Unemployment Insurance Appeal Board’s decision, the factual findings were affirmed but suspension was recommended rather than termination.